                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

ALLISON J. SCHNEIDER,

                       Plaintiff,                                      4:19CV3088

        vs.                                                 MEMORANDUM AND ORDER

CENERGISTIC LLC,

                       Defendant.


       This matter is before the Court on the Motion to Transfer Or, Alternatively, Motion to
Dismiss (Filing No. 16) filed by Defendant, Cenergistic, LLC. Plaintiff, pro se, did not respond to
the motion. For the following reasons, the Court will grant Cenergistic’s motion to transfer this
case to the United States District Court, Northern District of Texas, Dallas Division.


                                        BACKGROUND
       Plaintiff accepted an offer of employment with Cenergistic on December 20, 2018. (Filing
No. 17-2). The offer letter signed by Plaintiff set forth her compensation, primary job duties and
responsibilities, benefits and leave, schedule, and a section entitled “Miscellaneous,” which
contained the following provision:
       Once signed by both of us below, this is our agreement that: (1) this offer letter and
       your employment shall be governed by Texas law, without reference to conflict of
       laws principles; and, (2) ANY LAWSUIT ARISING DIRECTLY OR
       INDIRECTLY OUT OF THIS LETTER OR OTHERWISE RELATED TO
       YOUR EMPLOYMENT, WILL BE LITIGATED IN A COURT OF
       COMPETENT JURISDICTION IN DALLAS COUNTY, TEXAS.

(Filing No. 17-2 at p. 5)(emphasis in original). Plaintiff began her position with Cenergistic on
January 1, 2019, at the University of Nebraska - Lincoln City Campus. Cenergistic terminated
Plaintiff’s employment on March 19, 2019. (Filing No. 1).
       Plaintiff commenced this action against Cenergistic on September 9, 2019, under Title VII
of the Civil Rights Act of 1964, the Americans with Disabilities Act, the Equal Pay Act, and the
Nebraska Fair Employment Practices Act, alleging sex and disability discrimination, and
retaliation. (Filing No. 1). Cenergistic has filed the instant motion to transfer this action to the
United States District Court, Northern District of Texas, Dallas Division, asserting Plaintiff’s
claims are encompassed by the mandatory forum selection clause in Plaintiff’s offer letter.
Cenergistic alternatively moves to dismiss Plaintiff’s claims for improper venue under Rule
12(b)(3), or, to dismiss Plaintiff’s Section 1981, Equal Pay Act, and Nebraska Fair Employment
Practices Act claims pursuant to Rules 12(b)(1) and (6). (Filing No. 16; Filing No. 17).


                                              ANALYSIS
        Cenergistic moves to transfer venue under 28 U.S.C. § 1404(a), which provides, “For the
convenience of parties and witnesses, in the interest of justice, a district court may transfer any civil
action to any other district or division where it might have been brought.” 28 U.S.C. § 1404(a).
“When parties have agreed to a valid forum-selection clause, a district court should ordinarily
transfer the case to the forum specified in that clause. Only under extraordinary circumstances
unrelated to the convenience of the parties should a § 1404(a) motion be denied.” Atl. Marine
Constr. Co., Inc. v. U.S. Dist. Ct. for the W. Dist. of Tex., 571 U.S. 49, 62 (2013). “[A] valid forum-
selection clause [should be] given controlling weight in all but the most exceptional cases.” Id. at
63 (internal citation omitted). “Forum selection clauses are prima facie valid and are enforced
unless they are unjust or unreasonable or invalid for reasons such as fraud or overreaching.” M.B.
Rests., Inc. v. CKE Rests., Inc., 183 F.3d 750, 752 (8th Cir. 1999)(citing M/S Bremen v. Zapata
Off-Shore Co., 407 U.S. 1, 15 (1972)). “The presence of a valid forum-selection clause requires
district courts to adjust their usual § 1404(a) analysis in three ways:” (1) “First, the plaintiff’s choice
of forum merits no weight;” (2) the court “should not consider arguments about the parties’ private
interests” and may only consider “public-interest factors;” and (3) “a § 1404(a) transfer of venue
will not carry with it the original venue’s choice-of-law rules.” Atl. Marine, 571 U.S. at 63-64.
        The forum selection clause in this case provides, “Any lawsuit arising directly or indirectly
out of this letter or otherwise related to your employment [] will be litigated in a court of competent
jurisdiction in Dallas County, Texas.” (Filing No. 17-2 at p. 5)(bold and capitalization removed).
Plaintiff did not respond to the motion, and therefore does not argue that the forum selection clause
is unjust, unreasonable, or otherwise invalid, and the Court find no basis to conclude the clause is
unenforceable. See M.B. Rests., Inc., 183 F.3d at 752. The Court also concludes the forum
selection clause is mandatory, as it provides lawsuits arising from Plaintiff’s employment “will be


                                                    2
litigated in a court of competent jurisdiction in Dallas County, Texas,” which suggests exclusivity
in that forum. (Filing No. 17-2 at p. 5)(emphasis added); see Dunne v. Libbra, 330 F.3d 1062,
1064 (8th Cir. 2003)(stating mandatory forum selection clauses use words such as “exclusive,”
“only,” “must,” or “any other terms that might suggest exclusivity.”). The Court further finds the
plain language of the forum selection clause encompasses Plaintiff’s claims in this case, which
arise out of her employment with Cenergistic, because the clause expressly applies to “Any lawsuit
arising directly or indirectly out of this letter or otherwise related to your employment.” See Semi–
Materials Co. v. MEMC Elec. Materials, Inc., 655 F.3d 829, 833 (8th Cir. 2011)(quoting Reilly v.
Rangers Mgmt., Inc., 727 S.W.2d 527, 529 (Tex. 1987))(stating under Texas law, “Contract
language ‘should be given its plain grammatical meaning unless it definitely appears that the
intention of the parties would thereby be defeated.’”); see e.g., Slater v. Energy Servs. Group Int’l,
Inc., 634 F.3d 1326, 1331 (11th Cir. 2011)(concluding a forum-selection clause in plaintiff’s
contract for employment that “include[d] all claims arising directly or indirectly from the
relationship evidenced by the contract” encompassed the plaintiff’s Title VII discrimination
claims).   Finally, the Court finds there are no public-interest factors or “extraordinary
circumstances unrelated to the convenience of the parties [that] clearly disfavor a transfer.” See
Atl. Marine, 571 U.S. at 52. Therefore, the Court concludes Cenergistic’s motion to transfer should
be granted, and that this case should be transferred to the United States District Court, Northern
District of Texas, Dallas Division.
       Having concluded that Cenergistic’s motion to transfer venue should be granted, the Court
will deny the balance of its motion to dismiss as moot, subject to reassertion after the case has been
transferred. Upon consideration,


       IT IS ORDERED:
       1. Defendant’s Motion to Transfer (Filing No. 16) is granted;
       2. The case shall be transferred to the United States District Court, Northern District of
           Texas, Dallas Division;
       3. The remainder of Defendant’s motion is otherwise denied as moot, subject to
           reassertion after transfer; and
       4. If no party files an objection to this Order on or before January 17, 2020, the Clerk of
           the Court shall take every action needed to accomplish the transfer and to terminate


                                                  3
   this case for statistical purposes. Failure to timely object may constitute a waiver of
   any objection to this Order. See NECivR 72.2.


Dated this 2nd day of January, 2020.
                                             BY THE COURT:

                                             s/ Michael D. Nelson
                                             United States Magistrate Judge




                                         4
